The CouRT (nern. con.) refused to give the instruction as prayed ; but instructed the jury that the evidence aforesaid was not sufficient in law to entitle the plaintiffs to recover in this action; and further instructed the jury, that if they should be satisfied by the evidence that the plaintiffs, as executors of the said Robert Brent, were, at the time when they demanded the transfer, indebted to the bank, the latter had a right, under the eleventh section of their charter, to refuse to suffer the transfer to be made. And although the bank may, at that time, have claimed more than was due, yet, if any thing was due, the plaintiffs should have tendered what they admitted to be due; and if nothing more was due than the amount tendered, the bank was wrong in refusing the transfer; if more was due, the bank was right.
*365Mr. Worthington and Mr. Sioann, for the plaintiffs, moved for a new trial: because the Court had refused evidence of malice in the defendants; and because the plaintiffs’ testator died insolvent, and indebted to the United States, as a receiver of public, money. And cited Warne v. Varley, 6 T. R. 443; Seaman v. Patten, 2 Cain. 312; Imlay v. Sands, 1 Cain. 566.
But the Court stopped Mr. Wallach, in reply, and overruled the motion. (See Panton v. Holland, 17 Johns. 98, 99.)